Citation Nr: 0527561	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  02-01 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
fracture of the right tibia and fibula, currently evaluated 
as 10 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
left elbow injury, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active military service from November 1975 to 
November 1979.

This matter initially came before the Board of Veterans' 
Appeals (Board) from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

When the veteran's case was before the Board in February 
2004, the above listed issues were remanded to the RO for 
additional development.  The case was returned to the Board 
in September 2005 for appellate consideration.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The veteran's residuals of fractured tibia and fibula are 
manifested by 
subjective complaints of pain; objective findings show only 
slight edema and crepitance of the right knee, with no 
functional limitation of the right knee or ankle, or malunion 
or nonunion of the tibia and fibula.

3.  The veteran's left elbow disability is manifested by 
subjective complaints of pain; objective findings show slight 
limitation of  motion with no other functional limitation of 
the left elbow.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of fracture of the right tibia and fibula have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (2005).

2.  The criteria for a rating in excess of 10 percent for 
residuals of an injury to the left elbow have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5206, 5207, 5211 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 because an initial 
AOJ adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In the present case, the veteran's claim was received in June 
1997, well before the enactment of the VCAA.  

A Statement of the Case, issued in May 1998, provided notice 
to the veteran of the evidence necessary to support his 
claim.  Supplemental statements of the case dated in November 
2004 and December 2004 also provided notice to the veteran of 
the evidence of record regarding his claim and why this 
evidence was insufficient to award the benefit sought.

Moreover, a letter dated in February 2004 also instructed 
veteran regarding the evidence necessary to substantiate his 
claim and requested that he identify evidence supportive of 
the claim.  

The Board's February 2004 remand also provided guidance 
pertaining to the evidence and information necessary to 
substantiate the claim.  

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  

In addition, pertinent treatment records have been obtained.  
Moreover, the veteran has been afforded VA examinations of 
his service-connected disabilities.  Neither the veteran nor 
his representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  Therefore, the Board is also satisfied that the RO 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations.

Factual Background

Service connection was originally awarded for the residuals 
of fractured right tibia and fibula and for the residuals of 
a left elbow injury by a rating action of November 1981.  
The veteran submitted the instant claim for increase in June 
1997.

A VA examination was conducted in August 1997.  The veteran 
complained of constant and increased right leg pain which 
moved up the lower back.  He indicated that the pain was 
intolerable after five or six hours on his feet.  He also 
complained of pain in his left elbow.  Physical examination 
revealed no swelling, deformity or intraarticular involvement 
of the right leg.  An X-ray report noted deformity and 
remodeling of the upper fibula and midshaft of the tibia, 
related to remote trauma.  No acute bony injury was 
identified, and no other bony abnormalities were seen.  The 
diagnosis was fracture of the mid shaft right tibia and 
fibula with residuals.  Physical examination of the left 
elbow revealed no swelling, deformity, laxity or subluxation 
of the left elbow.  Range of motion was full.  No 
abnormalities were seen on X-ray.  The diagnosis was post 
operative reduction fracture, left elbow, with residuals.  
Regarding both the right leg and left elbow, the physician 
indicated that no statement could be made in accordance with 
DeLuca requirements because it would be pure speculation on 
his part.

A March 1998 report of a private physician was to the effect 
that the veteran had a 14 degree extension lag of the left 
elbow, and that the elbow otherwise seemed to function well.  
Pronation and supination were full, and the arm appeared to 
be neurologically and vascularly intact.  An X-ray revealed a 
defect at the capitellum, presumably where the veteran 
incurred the injury and where bone fragments were removed.  
There was no evidence of post traumatic arthritis.  The 
physician concluded that the 14 degree extension lag was a 
chronic, permanent impairment.  Examination of the right knee 
and ankle revealed no specific instability or effusion.  
Range of motion was within normal limits.  There was a 
minimal varus alignment of the tibia fracture.  There was no 
gross rotational mal-alignment and no significant skin 
changes.  The leg and foot appeared to be neurologically and 
vascularly intact.  X-rays revealed tibia and fibula 
diaphyseal fractures with no more than three or four degrees 
of varus alignment and no evidence of post traumatic 
arthritis or other abnormality of the knee or ankle.  

An April 1998 VA treatment record indicates that the veteran 
was seen for multiple skeletal complaints.  Examination 
revealed normal range of motion of the right hip, knee and 
ankle.  Range of motion of the left elbow lacked five 
degrees.  The joint was stable to varus and valgus stress.  
The assessment was stable old orthopedic injuries.  The 
provider concluded that no further treatment was indicated.

By a rating action of January 1999, the RO increased the 
evaluation for the veteran's right leg disability to 10 
percent and the evaluation for his left elbow disability to 
10 percent.

In June 2002, the veteran appeared and presented testimony at 
a Regional Office hearing.  He testified that he was seeing a 
chiropractor for the leg and for pain management.  He did not 
provide the chiropractor's name.  He testified that his 
medical problems caused hardship with his family, and that 
his pain was ever increasing.

During a June 2003 VA outpatient visit, the veteran 
complained of right knee and left elbow pain.  Objectively 
there was normal function of the right lower extremity.  Pain 
in the elbow was described as 5/10.  

In February 2004, the RO contacted the veteran and requested 
additional information, including the names of non-VA health 
care providers who treated him for either disability.  When 
the veteran responded in November 2004, he did not provide 
the names of any non-VA health care providers.

VA outpatient treatment records include a February 2004 
record wherein the veteran complained of pain in the left 
elbow and right knee.  Objectively, he walked with a slight 
limp.  No edema of either joint was noted.  There was popping 
of the elbow when he moved it.  A July 2004 VA outpatient 
treatment record indicates that the veteran was seen for pain 
in his low back, right lower leg, and left elbow.  He 
reported that his right knee was bothering him a lot, and 
that he had noticed swelling at night.  Physical examination 
of the right knee revealed slight edema and crepitance.  

On VA examination in October 2004, the veteran's history was 
reviewed.  The veteran complained of swelling of both legs, 
and pain in both knees and ankles.  He indicated that driving 
increased his pain.  The examiner noted that the veteran used 
a transcutaneous electrical nerve stimulation (TENS) unit for 
relief of pain.  The veteran reported no specific flare-ups, 
but indicated that he had continuous ache with the pain 
ranging from seven or eight on a scale from one to ten.  He 
indicated that cold temperatures and prolonged driving 
worsened his symptoms.  Physical examination revealed full 
range of motion of the knees and ankles.  There was no 
physical deformity of the leg and no instability of the knee.  
Left elbow flexion was to 145 degrees, and extension was 
noted to lack five degrees.  Pronation and supination were 
full.  There was no varus or valgus deformity.  In general, 
there was no pain or tenderness detected, and no joint 
swelling or effusion.  No significant additional limitation 
of motion was found as due to pain, fatigue, weakness, or 
lack of endurance.  There was no objective evidence of 
painful motion, edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement, or guarding of 
movement.  The examiner indicated that the veteran's gait was 
normal, and that he was able to heel walk and toe walk.  
There was no ankylosis.  Leg length was noted to be equal.  
The diagnosis regarding the veteran's right leg was history 
of old healed fracture of the right tibia and fibula with 
good alignment.  The examiner indicated that there was no 
evidence of significant anatomical or functional impairment 
of the right knee or ankle joints.  The diagnosis regarding 
the left elbow was history of old healed fracture of the left 
elbow, post surgical correction with residuals.  The examiner 
indicated that there was slight functional impairment of the 
left elbow joint by about five degrees.

In a November 2004 statement, the veteran indicated his 
displeasure with his October 2004 examination.  He stated 
that his symptoms always increased as the day progressed, and 
pointed out that he wore special stockings to help alleviate 
his pain.  He argued that he walked with a limp, and that his 
daily shoes and work boots demonstrated abnormal wear.  

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1, Part 4.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994)

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2004).  The 
Board has found nothing in the historical record which would 
lead to the conclusion that further development of the 
medical evidence is in order.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability at issue.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Evaluation of Right Leg Disability

5262
Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace  
40

Malunion of:

With marked knee or ankle disability
30

With moderate knee or ankle disability
20

With slight knee or ankle disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2005).

Having reviewed the evidence pertaining to this disability, 
the Board concludes that an evaluation in excess of 10 
percent is not warranted.  In this regard the Board observes 
that although the veteran complains of pain and swelling, 
there is no objective evidence of anatomical or functional 
limitation of either the right ankle or knee.  Physical 
examinations consistently revealed full range of motion of 
those joints.  There was no laxity or subluxation.  No joint 
abnormalities were demonstrated on X-ray.  There is no 
evidence of post traumatic arthritis, and the leg and foot 
have been found to be neurologically and vascularly intact.  
Furthermore, functional loss due to weakness, fatigability, 
incoordination or pain on use, including use during flare-ups 
was not shown.

The Board has considered the veteran's statements with 
respect to his right leg disability.  However, his statements 
regarding the current severity of that disability and the 
nature of the service-connected pathology are not probative 
evidence.  Only someone qualified by knowledge, training, 
expertise, skill, or education, which the veteran is not 
shown to possess, may provide evidence requiring medical 
knowledge.  Layno v. Brown, 6 Vet.App. 465, 470 (1994); 
Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In the absence of any evidence demonstrating impairment in 
the right knee or ankle that is shown to be attributable to 
the right tibia and fibula fracture, the Board must conclude 
that there is no basis upon which to award an evaluation in 
excess of 10 percent for the disability.

Evaluation of Left Elbow Disability

5206
Forearm, limitation of flexion of:
Majo
r
Mino
r

Flexion limited to 45°
50
40

Flexion limited to 55°
40
30

Flexion limited to 70°
30
20

Flexion limited to 90°
20
20

Flexion limited to 100°
10
10

Flexion limited to 110°


38 C.F.R. § 4.71a, Diagnostic Code 5206 (2004).

5207
Forearm, limitation of extension of:
Majo
r
Mino
r

Extension limited to 110°
50
40

Extension limited to 100°
40
30

Extension limited to 90°
30
20

Extension limited to 75°
20
20

Extension limited to 60°
10
10

Extension limited to 45°


38 C.F.R. § 4.71a, Diagnostic Code 5207 (2005).

5211
Ulna, impairment of:
Majo
r
Mino
r

Nonunion in upper half, with false movement:
 
 

With loss of bone substance (1 inch (2 5 
cms.) or more) and marked deformity
40
30

Without loss of bone substance or deformity
30
20

Nonunion in lower half
20
20

Malunion of, with bad alignment
10
10
38 C.F.R. § 4.71a, Diagnostic Code 5211 (2005).

Having carefully reviewed the evidence pertaining to this 
claim, the Board has determined that a rating exceeding 10 
percent is not warranted.  The medical evidence indicates 
that there is a flexion deficit of five degrees, and a 
private medical report indicates an extension deficit of 14 
degrees.  However, such limitation of motion is 
noncompensable pursuant to the diagnostic criteria for 
limitation of flexion and extension of the elbow.  Moreover, 
there is no objective evidence of malunion or nonunion of the 
ulna.  There is no swelling, deformity, laxity or subluxation 
of the left elbow, and no evidence of post traumatic 
arthritis has been shown.  The veteran's left arm has been 
found to be neurologically and vascularly intact.  The most 
recent VA examination report shows slight functional 
impairment of the left elbow joint.  

The Board has also considered the veteran's statements with 
respect to his left arm disability.  However, as discussed 
above, the veteran's statements regarding the current 
severity of that disability and the nature of the service-
connected pathology is not probative.  Layno, 6 Vet.App. at 
470 (1994); Grottveit, 5 Vet.App. at 92-93 (1993); Espiritu, 
2 Vet. App. at 494 (1992).

In the absence of any evidence demonstrating impairment of 
the left elbow that is attributable to the in-service 
fracture, the Board must conclude that there is no basis upon 
which to award an evaluation in excess of 10 percent for the 
disability.

Extraschedular Consideration

With respect to both issues on appeal, the Board has also 
considered whether the case should be referred to the 
Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
The veteran has not required frequent hospitalization for 
either right leg disability or his left elbow disability, and 
the manifestations of such are consistent with the assigned 
schedular evaluations.  In sum, there is no indication that 
the average industrial impairment from either disability 
would be in excess of that contemplated by the evaluation 
assigned for the disability.  Therefore, referral of this 
case for extra-schedular consideration is not in order.  See 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 
9 Vet. App. 337 (1996).


ORDER

Entitlement to an increased rating for residuals of fracture 
of the right tibia and fibula is denied.

Entitlement to an increased rating for residuals of a left 
elbow injury is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


